                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID WHITNEY,                                   Case No. 18-cv-06020-SVK
                                   8                  Plaintiff,
                                                                                         JUDGMENT
                                   9            v.

                                  10    JPMORGAN CHASE BANK, N.A.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has dismissed the complaint without leave to amend as barred by the doctrine of

                                  14   res judicata. Judgment is entered accordingly.

                                  15          SO ORDERED.

                                  16   Dated: January 4, 2019

                                  17

                                  18
                                                                                                 SUSAN VAN KEULEN
                                  19                                                             United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
